
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.18


EMPLOYMENT AGREEMENT


        This Employment Agreement (this "Agreement") is effective as of June 15,
2002 (the "Effective Date"), and is entered into by and
between                        , an individual ("Executive"), and Fleetwood
Enterprises, Inc., a Delaware corporation (the "Company").


R E C I T A L S


        WHEREAS, by entering into this Agreement, the terms of Executive's
employment with the Company shall be governed by the terms and conditions of
this Agreement and any prior agreement between Executive and the Company or any
of the Company's affiliated entities relating to Executive's employment with the
Company or any of its affiliated entities shall be superseded by the terms of
this Agreement except to the extent set forth herein.

        NOW, THEREFORE, in consideration of the foregoing, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto agree as follows:


A G R E E M E N T


        1.    Employment. As of the Effective Date, the Company hereby employs
Executive to serve in the capacity of [Title] ("[Title]"). The Company's Board
of Directors (the "Board") and/or the Company's Chief Executive Officer (the
"CEO") may provide other designations of title to Executive as the Board and/or
CEO, in their discretion, may deem appropriate.

        Executive agrees to perform the duties and functions as assigned by the
CEO and/or by the Board of Directors. Except for legal holidays, vacations and
absences due to temporary illness, Executive shall devote his time, attention
and energies to the business of the Company on a full-time basis. Executive
represents and warrants to the Company that he is under no restriction,
limitation or other prohibition to perform his duties as described herein.

        2.    Employment Compensation And Benefits.

        (a)  Base Salary. Executive's initial base salary shall be at the annual
rate of                        Dollars ($                        ) (the "Base
Salary"), which shall be payable at least as frequently as monthly and subject
to deductions and withholdings required by applicable law and as customary in
respect of the Company's salaried employees. The Company, on the basis of
Executive's performance and the Company's financial success and progress, shall
review this salary level at least annually.

        (b)  Incentive Compensation. As additional compensation to provide
incentives for Executive to extend efforts which will assist in increasing the
profits of the Company, Executive shall be eligible to receive incentive
compensation based on achieving individual and organizational performance
objectives in accordance with the terms and conditions of the Company's
management compensation plan, implemented at the beginning of fiscal year 2002,
and as may be modified from time to time.

        (c)  Vacation. Executive shall be entitled to annual vacations in
accordance with the Company's vacation policies in effect during the term of
this Agreement.

        (d)  Expense Reimbursement. The Company shall reimburse Executive for
all reasonable amounts actually expended by Executive in the course of
performing his duties for the Company and in accordance with any
Company-established guidelines where Executive tenders receipts or other
documentation reasonably substantiating the amounts as required by the Company.

        (e)  Other Benefits. Except as otherwise provided in this Agreement,
Executive shall be entitled to receive all of the rights, benefits and
privileges under any retirement, pension, profit-

--------------------------------------------------------------------------------




sharing, group medical insurance, group dental insurance, group-term life
insurance, disability insurance and other employee benefit plan or program of
the Company which may be now in effect or hereafter adopted, to the extent that
Executive is eligible under the provisions thereof.

        3. Termination.    

        (a) At Will. The Company shall employ Executive at will, and either
Executive or the Company may terminate Executive "s employment with the Company
at any time and for any reason, with or without cause.

        (b) Qualifying Termination. Executive's termination shall be considered
a "Qualifying Termination" unless:

        (i)    Executive voluntarily terminates his employment with the Company
and its affiliated companies. Executive, however, shall not be considered to
have voluntarily terminated his employment with the Company and its affiliated
companies if his overall targeted total cash compensation (base salary plus
targeted short term bonus), (TCC), is reduced or adversely modified in any
material respect (unless the modification applies generally to similarly
situated executives in the Company) or his position is modified or changed so
that he is no longer an officer of the Company and he elects to terminate his
employment within sixty (60) days following such reduction, modification or
change.

        (ii)  The termination is on account of Executive's death or Disability.
"Disability" shall mean a physical or mental incapacity as a result of which
Executive becomes unable to continue the performance of his responsibilities for
the Company and its affiliated companies and which, at least three (3) months
after its commencement, is determined to be total and permanent by a physician
agreed to by the Company and Executive, or in the event of Executive's inability
to designate a physician, his legal representative. In the absence of agreement
between the Company and Executive, each party shall nominate a qualified
physician and the two physicians so nominated shall select a third physician who
shall make the determination as to Disability.

        (iii)  Executive is involuntarily terminated for "Cause." For this
purpose, "Cause" shall include but not be limited to:

        (a)  Executive's refusal to comply with a lawful, written instruction of
the Board or Executive's immediate supervisor, which refusal is not remedied by
Executive within a reasonable period of time after his receipt of written notice
from the Company identifying the refusal;

        (b)  Executive's act or acts of personal dishonesty which were intended
to result in Executive's personal enrichment at the expense of the Company or
any of its affiliated companies; or

        (c)  Executive's conviction of any misdemeanor involving an act of moral
turpitude or any felony; or

        (d)  Executive's failure to perform his duties in a satisfactory manner.
Executive must be provided written notice of the unsatisfactory performance and
provided at least ninety (90) days to improve his performance.

        (iv)  Executive ceases to be employed by the Company due to the sale or
acquisition of all of the equity interests in, or substantially all of the
assets of, a subsidiary or division of the Company with which Executive is
affiliated, or in connection with the merger of such a subsidiary or division,
and this Agreement is assumed in writing or by operation of law by such
acquiring or surviving person or entity or an affiliate thereof.

2

--------------------------------------------------------------------------------

        (c)  Return of Materials. In the event of any termination of Executive's
employment for any reason whatsoever, Executive shall promptly deliver to the
Company all Company property, including, but not limited to, documents, data,
and other information pertaining to Confidential Information, as defined below.
Executive shall not take with him any documents or other information, or any
reproduction, summary or excerpt thereof, containing or pertaining to any
Confidential Information.

        4. Change in Control.    

        (a) Statement of Purpose. The Company believes that it is in the best
interest of the Company and its stockholders to foster Executive's objectivity
in making decisions with respect to any pending or threatened Change in Control
of the Company and to ensure that the Company will have the continued dedication
and availability of Executive, notwithstanding the possibility, threat or
occurrence of a Change in Control. The Company believes that these goals can
best be accomplished by alleviating certain of the risks and uncertainties with
regard to Executive's financial and professional security that would be created
by a pending or threatened Change in Control and that inevitably would distract
Executive and could impair his ability to objectively perform his duties for and
on behalf of the Company. Accordingly, the Company believes that it is
appropriate and in the best interest of the Company and its stockholders to
provide to Executive compensation arrangements upon a Change in Control that
lessen Executive's financial risks and uncertainties and that are reasonably
competitive with those of other corporations. The purpose of this provision is
to provide that, in the event of a "Change in Control," Executive may become
entitled to receive certain additional benefits, as described herein, in the
event of his termination under specified circumstances.

        (b) Definition of Change in Control. As used in this Agreement, the
phrase "Change in Control" shall mean:

        (i)    The acquisition (other than from the Company) by any person,
entity or "group," within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") (excluding, for
this purpose, the Company or its subsidiaries, or any executive benefit plan of
the Company or its subsidiaries which acquires beneficial ownership of voting
securities of the Company), of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of twenty-five percent (25%) or
more of either the then-outstanding shares of common stock or the combined
voting power of the Company's then-outstanding voting securities entitled to
vote generally in the election of directors; or

        (ii)  Individuals who, as of the date hereof, constitute the Board of
Directors of the Company (as of the date hereof the "Incumbent Board") cease for
any reason to constitute at least a majority of the Board of Directors of the
Company, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company's stockholders,
is or was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of the Directors of the
Company) shall be, for purposes of this Agreement, considered as though such
person were a member of the Incumbent Board; or

        (iii)  Approval by the stockholders of the Company of a reorganization,
merger or consolidation with any other person, entity or corporation, other than

        (x)  a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of another entity) more

3

--------------------------------------------------------------------------------

than fifty percent (50%) of the combined voting power of the voting securities
of the Company or such other entity outstanding immediately after such merger or
consolidation, or

        (y)  a merger or consolidation effected to implement a recapitalization
of the Company (or similar transaction) in which no person acquires twenty-five
percent (25%) or more of the combined voting power of the Company's then
outstanding voting securities; or

(iv)approval by the stockholders of the Company of a plan of complete
liquidation of the Company or an agreement for the sale or other disposition by
the Company of all or substantially all of the Company's assets.

        (c)  Certain Terminations Following Change in Control. If, within twelve
(12) months following a Change in Control, the employment of Executive is
terminated (i) by the Company, other than for Cause or by reason of Executive's
death, or Disability or retirement, or (ii) by Executive for Good Reason, such
termination shall be conclusively considered a "Qualifying Termination" based on
Change in Control. "Good Reason" means, following a Change in Control, the
occurrence of a change in Executive's compensation; health insurance or
retirement benefits; job authority, duties or responsibilities; or location of
employment, which in any such cases is materially adverse to Executive.

        5. Severance Payment and Benefits.    

        (a)  If Executive's employment is terminated as a result of a Qualifying
Termination as defined in Sections 3b and 4(c), and if Executive delivers a
fully-executed release and waiver of all claims against the Company, then, upon
expiration of any applicable revocation period contained in the release and
waiver, the Company shall pay or provide Executive the following Severance
Payment and benefits based on Executive's eligibility as described below:

        (i)    As eligible, Executive shall receive the Severance Payment, as
defined below, which shall be payable in equal monthly installments beginning on
the first day of the first full month and continuing on the first day of each
month thereafter during the Severance Period. The Severance Payment is in lieu
of any severance payment benefits which otherwise may at that time be available
under the Company's applicable policies and Executive shall be entitled to
receive whatever additional severance payment benefits, if any, for which he may
qualify according to the provisions of this Agreement regarding Change in
Control.

        As used herein, "Monthly Severance Payment" shall mean the monthly
installment amount of the Base Salary of Executive at the time of Executive's
termination plus the monthly average of the short-term incentive payments
(quarterly bonus) actually paid to Executive during the twelve (12) months
immediately preceding Executive's termination.

        Executive will be eligible for a number of Monthly Severance Payments
based on the schedule below:

Length of Service

--------------------------------------------------------------------------------

  Monthly Severance Payments

--------------------------------------------------------------------------------

New hire up to six months   0 Six months up to 12 months   3 12 months up to
18 months   6 18 months up to 24 months   9 24 months or more   12

        Length of Service is the number of full months immediately before the
date of Executive's Qualifying Termination during which Executive has been
continuously employed by the Company or any of its affiliated companies. Each
Monthly Severance Payment shall be subject to deductions

4

--------------------------------------------------------------------------------

and withholdings required by applicable law. As used herein, "Severance Period"
shall mean that period beginning upon Executive's Qualifying Termination and
ending upon the lapse thereafter of the number of months equal to the number of
Monthly Severance Payments.

        (ii)  During the Severance Period and to the extent reasonably
practicable, Executive shall be entitled to receive benefits comparable to those
which had been made available to him (including his family) under the Associate
Healthcare Management Plan and any company sponsored retirement plan before the
Qualifying Termination. To the extent reasonably practicable, these benefits
shall be continued to Executive in a comparable manner, a comparable cost and at
a comparable level as provided to Executive (including his family) immediately
prior to the Qualifying Termination. In some cases, benefits may be converted to
a reasonably similar private plan—provided that the Company pays all additional
costs associated with conversion. The provision of these benefits shall be
earlier terminated or reduced, as applicable, if and to the extent Executive
receives comparable benefits as a result of concurrent coverage through another
program. Participation in all other benefits plans including group life
insurance, personal accident insurance, and disability insurance, etc., will
cease as of the date of termination.

        (iii)  Any and all of Executive's unvested stock options shall
immediately become fully vested and exercisable according to the terms and
conditions contained in the equity incentive plan(s) pursuant to which such
options were granted.

        (b)  In the event of a Qualifying Termination as a result of a Change in
Control, as defined in Section 4 hereof, an additional twelve (12) months of
Severance Payments and benefits as calculated and described in Section 5
(a) (i), (ii) and (iii) above will be provided to Executive. In the event that
Executive becomes entitled to receive a Severance Payment in accordance with the
provisions of this Section 5(b), such Severance Payment and any other benefits
or payments (including transfers of property) that Executive receives, or is to
receive, pursuant to this Agreement or any other agreement, plan or arrangement
with the Company in connection with a Change in Control of the Company ("Other
Benefits") shall be subject to the tax imposed pursuant to Section 4999, or any
successor thereto, of the Internal Revenue Code of 1986, as amended, (the
"Code") or any comparable provision of state law (an "Excise Tax"), the
following rules shall apply:

        (i)    The Company shall pay to Executive, within thirty (30) days after
the Executive's Qualifying Termination, an additional amount (the "Gross-Up
Payment") such that the net amount retained by Executive, after deduction of any
Excise Tax with respect to the Severance Payment or the Other Benefits and any
federal, state, and local income tax, FICA tax, and Excise Tax upon such
Gross-Up Payment, is equal to the amount that would have been retained by
Executive if such Excise Tax were not applicable. It is intended that Executive
shall not suffer any loss or expense resulting from the assessment of any Excise
Tax or the Company's reimbursement of Executive for payment of any such Excise
Tax.

        (ii)  For purposes of determining whether any of the Severance Payments
or Other Benefits will be subject to an Excise Tax and the amount of such Excise
Tax, (i) any other payments or benefits received or to be received by Executive
in connection with a Change in Control of the Company or Executive's termination
of employment (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement with the Company, any person whose actions result
in a Change in Control or any person affiliated with the Company or such person)
shall be treated as "parachute payments" within the meaning of
Section 280G(b)(2) of the Code (or any successor thereto), and all "excess
parachute payments" within the meaning of Section 280G(b)(1) of the Code (or any
successor thereto) shall be treated as subject to the Excise Tax, unless in the
opinion of tax counsel selected by the Company's independent auditors and
acceptable to Executive such other payments or benefits (in whole or in part) do
not constitute parachute payments, or such excess parachute payments (in whole
or in part) represent reasonable

5

--------------------------------------------------------------------------------




compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code (or any successor thereto), (ii) the amount of
the Severance Payments and Other Benefits which shall be treated as subject to
the Excise Tax shall be equal to the lesser of (A) the total amount of the
Severance Payments or Other Benefits or (B) the amount of excess parachute
payments within the meaning of Sections 280G(b)(1) and (4) of the Code (or any
successor or successors thereto), after applying clause (i), above, and (iii),
the value of any non-cash benefits or any deferred payment or benefit shall be
determined by the Company's independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code (or any successor or
successors thereto).

        (iii)  For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rates of taxation in the state and locality of Executive's residence on the date
of the Executive's Qualifying Termination, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

        (iv)  In the event that the Excise Tax is subsequently determined to be
less than the amount taken into account hereunder at the time of the Executive's
Qualifying Termination, the Executive shall repay to the Company, at the time
that the amount of such reduction in Excise Tax is finally determined, the
portion of the Gross-Up Payment attributable to such reduction plus interest on
the amount of such repayment at the rate provided in Section 1274(b)(2)(B) of
the Code (or any successor thereto) (the "Applicable Rate"). In the event that
the Excise Tax is determined to exceed the amount taken into account hereunder
at the time of such Qualifying Termination (including by reason of any payment
the existence or amount of which cannot be determined at the time of the
Gross-Up Payment), the Company shall make an additional Gross-Up Payment in
respect of such excess (plus interest, determined at the Applicable Rate,
payable with respect to such excess) at the time that the amount of such excess
is finally determined.

        6. Nondisclosure of Confidential Information.    Executive acknowledges
that during the term of his employment with the Company, he will have access to
and become acquainted with information of a confidential, proprietary or secret
nature which is or may be either applicable to, or related in any way to, the
present or future business of the Company, the research and development or
investigation of the Company, or the business of any customer of the Company
("Confidential Information"). For example, Confidential Information includes,
but is not limited to, devices, secret inventions, processes and compilations of
information, records, specifications, designs, plans, proposals, software,
codes, marketing and sales programs, financial projections, cost summaries,
pricing formula, and all concepts or ideas, materials or information related to
the business, products or sales of the Company and its customers and vendors.
Executive shall not disclose any Confidential Information, directly or
indirectly, or use such information in any way, either during the term of this
Agreement or at any time thereafter, except as required in the course of
employment with the Company. Executive also agrees to comply with the Company's
policies and regulations, as established from time to time for the protection of
its Confidential Information, including, for example, executing the Company's
standard confidentiality agreements. This section shall survive termination of
this Agreement.

        7. Non-Solicitation.    Executive agrees that so long as he is employed
by the Company and for a period of twenty-four (24) months after termination of
his employment for any reason, he shall not (a) directly or indirectly solicit,
induce or attempt to solicit or induce any employee of the Company or any of its
affiliated companies to discontinue his employment with the Company; (b) usurp
any opportunity of the Company or any of its affiliated companies of which
Executive became aware during his tenure at the Company or which is made
available to him on the basis of the belief that Executive is still employed by
the Company; or (c) directly or indirectly solicit or induce or attempt to
influence any person or business that is an account, customer or client of the
Company or any of its affiliated

6

--------------------------------------------------------------------------------


companies to restrict or cancel the business of any such account, customer or
client with the Company or any of its affiliated companies. This section shall
survive termination of this Agreement.

        8. Successors.    

        (a)  This Agreement is personal to Executive, and without the prior
written consent of the Company shall not be assignable by Executive other than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by Executive's legal representatives.

        (b)  The rights and obligations of the Company under this Agreement
shall inure to the benefit of and shall be binding upon the successors and
assigns of the Company.

        9. Governing Law.    This Agreement is made and entered into in the
State of California, and the internal laws of California shall govern its
validity and interpretation in the performance by the parties hereto of their
respective duties and obligations hereunder.

        10. Modifications.    This Agreement may be amended or modified only by
an instrument in writing executed by all of the parties hereto.

        11.    Entire Agreement.Except as otherwise set forth herein, this
Agreement supersedes any and all prior written or oral agreements between
Executive and the Company. This Agreement contains the entire understanding of
the parties hereto with respect to the terms and conditions of Executive's
employment with the Company; provided, however, that this Agreement is not
intended to supersede any agreements that Executive may previously have entered
into regarding the protection of trade secrets and confidential information.

        12. Dispute Resolution    

        (a)  Any controversy or dispute between the parties involving the
construction, interpretation, application or performance of the terms,
covenants, or conditions of this Agreement or in any way arising under this
Agreement (a "Covered Dispute") shall, on demand by either of the parties by
written notice served on the other party in the manner prescribed in Section 14
hereof, be referenced pursuant to the procedures described in California Code of
Civil Procedure ("CCP") Sections 638, et seq., as they may be amended from time
to time (or such procedures as nearly the same as may be available under the
laws of California, the "Reference Procedures"), to a retired Judge from the
superior court of California for the County of Riverside (the "Venue County")
for a decision.

        (b)  The Reference Procedures shall be commenced by either party by the
filing in the superior court of Venue County a petition pursuant to CCP
Section 638(1) (or such procedures as nearly the same as may be available under
the laws of California, a "Petition"). Said Petition shall designate as a
referee a Judge from the list of retired superior court Judges from the Venue
County who have made themselves available for trial or settlement of civil
litigation under said Reference Procedures. If the parties hereto are unable to
agree on the designation of a particular retired superior court Judge of the
Venue County, or the designated Judge is unavailable or unable to serve in such
capacity, request shall be made in said Petition that the Presiding or Assistant
Presiding Judge of the superior court of the Venue County appoint as referee a
retired superior court Judge from the aforementioned list.

        (c)  Except as hereafter agreed by the parties, the referee shall apply
the internal law of the State of California in deciding the issues submitted
hereunder. Unless formal pleadings are waived by agreement among the parties and
the referee, the moving party shall file and serve its complaint within fifteen
(15) days from the date a referee is designated as provided herein, and the
other party shall have fifteen (15) days thereafter in which to plead to said
complaint. Each of

7

--------------------------------------------------------------------------------




the parties reserves its respective rights to allege and assert in such
pleadings all claims, causes of action, contentions and defenses which it may
have arising out of or relating to the general subject matter of the Covered
Dispute that is being determined pursuant to the Reference Procedures.
Reasonable notice of any motions before the referee shall be given, and all
matters shall be set at the convenience of the referee. Discovery shall be
conducted as the parties agree or as allowed by the referee. Unless waived by
each of the parties, a reporter shall be present at all proceedings before the
referee.

        (d)  It is the parties' intention by this Section 13 that all issues of
fact and law and all matters of a legal and equitable nature related to any
Covered Dispute will be submitted for determination by a referee designated as
provided herein. Accordingly, the parties hereby stipulate that a referee
designated as provided herein shall have all powers of a Judge of the superior
court including, without limitation, the power to grant equitable and
interlocutory and permanent injunctive relief.

        (e)  Each of the parties specifically (i) consents to the exercise of
jurisdiction over his person by a referee designated as provided herein with
respect to any and all Covered Disputes; and (ii) consents to the personal
jurisdiction of the California courts with respect to any appeal or review of
the decision of any such referee.

        (f)    Each of the parties acknowledges that the decision by a referee
designated as provided herein shall be a basis for a judgment as provided in CCP
Section 644 and shall be subject to exception and review as provided in CCP
Section 645, or such procedures as nearly the same as may be available under the
laws of California.

        (g)  The Company shall pay all fees and costs incurred by Executive in
connection with the Reference Procedures for a Covered Dispute other than
attorneys' fees incurred by Executive.

        13.  Notices. Any notice or communications required or permitted to be
given to the parties hereto shall be delivered personally or be sent by United
States registered or certified mail, postage prepaid and return receipt
requested, and addressed or delivered as follows, or at such other addresses the
party addressed may have substituted by notice pursuant to this Section:

To the Company:   To Executive:
 
 
  Fleetwood Enterprises, Inc.  

--------------------------------------------------------------------------------

3125 Myers Street   Home Address Riverside, California 92503-5527   City, State,
Zip Attn: General Counsel    

        14. Captions.    The captions of this Agreement are inserted for
convenience and do not constitute a part hereof.

        15. Severability.    In case any one or more of the provisions contained
in this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement, but this Agreement shall
be construed as if such invalid, illegal or unenforceable provision had never
been contained herein and there shall be deemed substituted for such invalid,
illegal or unenforceable provision such other provision as will most nearly
accomplish the intent of the parties to the extent permitted by the applicable
law. In case this Agreement, or any one or more of the provisions hereof, shall
be held to be invalid, illegal or unenforceable within any governmental
jurisdiction or subdivision thereof, this Agreement or any such provision
thereof shall not as a consequence thereof be deemed to be invalid, illegal or
unenforceable in any other governmental jurisdiction or subdivision thereof.

8

--------------------------------------------------------------------------------


        16. Counterparts.    This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one in the same Agreement.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered effective as of the day and year first written
above.

   

--------------------------------------------------------------------------------

[Name of Executive]
 
 
 
 
 
 
 
 
 
 
 
 
 
      FLEETWOOD ENTERPRISES, INC.,
a Delaware corporation
 
 
By:
 


--------------------------------------------------------------------------------

        Name:                

--------------------------------------------------------------------------------

        Title:                

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



QuickLinks


EMPLOYMENT AGREEMENT
R E C I T A L S
A G R E E M E N T
